 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlue Hills Cemetery, Inc; American Sales Corpora-tion; and G.M. Ridge Corporation and Elliott JensStennes. Case I-CA-11822April 25, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn January 26, 1977, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief,' and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.The Administrative Law Judge inadvertently failedto include a remedy section in his Decision. Hisrecommended Order, however, is in accordance withour usual remedy for discriminatory discharge whichwe find to be appropriate in the instant case.Accordingly, we shall adopt his Order requiringRespondent to offer Elliott Stennes immediate andfull reinstatement to a substantially equivalentposition, without prejudice to his seniority or otherrights and privileges, and make him whole for anyloss of earnings he may have suffered from the timeof his discharge to the date of the Respondent's offerof reinstatement. The backpay for the foregoingemployee shall be computed in accordance with theformula prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), with interest at the rate of 6percent per annum as provided for in Isis Plumbing &Heating Co., 138 NLRB 716 (1962). As set forth inthe Administrative Law Judge's recommended Or-der, Respondent is required to preserve and uponrequest make available to the Board or its agentspayroll and other records to facilitate the computa-tion of backpay due.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, as229 NLRB No. 49modified below, and hereby orders that the Respon-dent, Blue Hills Cemetery, Inc., Braintree, Massa-chusetts, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:Substitute the following for paragraph 2(b):"(b) Make Stennes whole for any loss of pay or anybenefits he may have suffered by reason of theRespondent's discrimination against him, with inter-est at 6 percent per annum."' Respondent's motion to reopen the record is hereby denied as it islacking in merit.2 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held at Boston, Massachusetts, onDecember 6, 1976, on complaint of the General Counselagainst Blue Hills Cemetery, Inc., here called the Respon-dent or the Company. The complaint issued on July 29,1976, on a charge filed on May 26, 1976, by Elliott Stennes,an individual. The principal issue of the case is whether theRespondent discharged Stennes in violation of Section8(a)(3) of the National Labor Relations Act, as amended.Briefs were filed by the General Counsel and the Respon-dent.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FCTI. THE BUSINESS OF THE RESPONDENTBlue Hills Cemetery, Inc., a Commonwealth of Massa-chusetts corporation, has it principal place of business inBraintree, Massachusetts, where it is engaged in the sale ofcemetery plots, vaults, and memorials, and in the operationof a cemetery. Its annual gross volume of sales is in excessof $500,000 and it annually purchases goods and materialsin excess of $5,000 from points located outside theCommonwealth of Massachusetts. I find that the Respon-dent is engaged in commerce within the meaning of theAct.II. THE LABOR ORGANIZATION INVOLVEDI find that Laborers International Union of America,Local 133, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESIn May 1976, Stennes was I of about 20 employees of theRespondent's cemetery. During the morning of May 17, he258 BLUE HILLS CEMETERY, INC.and three or four others talked of their conditions ofemployment and Stennes suggested they consider beingrepresented by a union. Later that same day there was liketalk among a larger group of employees, including Stennesand the first few, and there developed a broader consensusto go union. Stennes was asked by the others to dosomething about it. He telephoned the office of Local 133of the Laborers International Union and asked MikeSerrata, a business agent, how to proceed. Serrata advisedobtaining written authorization cards. Stennes asked couldsomeone from the Union come and speak to the group, andSerrata agreed to send such a speaker.During the next morning Robert Keating, the superin-tendent who ran the entire operation on a day-to-day basis,questioned at least three of the men -Stennes, BruceDeWolfe, and Thomas Ogle; he said he had heardsomeone had telephoned the Union, asked was this true,and added he would like to know who had done that.1During lunch, still on May 18, the employees talked overthe matter for about half an hour as they ate. Many wantedthe union agent to come to speak to them. At or about12:30 Keating, and his foreman -Mike Convoy, cameinto the lunchroom and the discussion continued for over15 minutes more. Stennes' testimony is that Keating toldthe group he knew someone had called the Union but "thathe didn't think the union would do us as much good as wethought it would. He said he knew of another cemetery thathad a union and that those people weren't making as muchmoney as we were. He said that if the Union came in wewould have no coffeebreaks. He also said that we wouldhave to eat our lunches out at the cemetery. He said therewould be more supervisors and that we would have to workabout five times as hard.... He also said that theinitiation fees were very high and that the companywouldn't go for a union any way."Stennes' testimony continues that an employee thencalled for a show of hands as to whether the group stillwanted the union agent to come and give his lecture.Stennes continued that he then "interjected that I hadalready talked to all the men -all the men in the roomseparately and that they were all for the business agentcoming down. .... So I said I had already talked to thebusiness agent and that he was going to come down."The vote was not taken and at the close of the workdayKeating discharged Stennes. The complaint alleges thedismissal was retaliation against the man because of hisprounion activities and was therefore an unfair laborpractice. Denying illegal motive the Respondent assertsaffirmatively that the work for which Stennes had beenhired was finished and that he was released strictly inaccordance with a prehiring agreement.Ogle, one of the men also interrogated by Keating duringthe morning, corroborated, in part at least, Stennes'testimony as to what Keating told the men in thelunchroom; "he said something, well something about thefact, basically what he had said out to me in the cemetery.That it may not be as rosy as you might think, aboutI As a defense witness Keating was asked by company counsel had hetalked to individuals that morning "about the Union" and had he asked him"What is this about the Union." Keating avoided any direct answer, and intotal effect did not deny the straight interrogation attributed to him by theemployee witnesses. His sole answer was as follows:joining a union. He discussed some of the drawbacks that aunion might have." Ogle added that in Keatings' presenceStennes mentioned the fact it was he who had telephonedthe Union.DeWolfe is the third man questioned by Keating beforethe lunchroom meeting. "He wanted to know what wasgoing on, because nobody had told him about it at the timehe approached me, I was working with John Maynard andhe asked if we knew anything about it. I don't rememberexactly if he mentioned union; but he wanted to knowwhat was going on."Q. Did you ever overhear any conversation be-tween Mr. Keating and another employee regarding theunion?A. Well, just that he was afraid if it got in hethought he might get phased out or something ....He didn't want to have the union in, because he didn'tthink it will be good for the cemetery .... He said hewould probably lose his job if the union got in ....Just that if we had any problems to bring them to himfirst. He made a reference to his dismissal, because -you know, I don't know exactly how he meant it, but hesaid if he was going down he wouldn't go down alone.Keating denied having told anyone he thought he wouldlose his job if there was a union, or ever saying theemployees would lose any benefits in that event. He said hetold the group at lunch to pursue the union idea if they sowished, and that he had no objection to it. He added therewas much talk about pay raises that day, that that was the"main issue." And then came the following directly leadingquestion from company counsel:Q. You never told the employees anything about,anything like that about the negative points about aunion?A. We may have -well -I credit the employee witnesses against Keating. I findthat he questioned them as to whether there was activityamong the men towards self-organization, and askedStennes who had started it all, and that by such interroga-tion by the superintendent the Respondent violated Section8(aXl) of the Act. I also find that Keating told theassembled employees their working conditions would bemade more onerous by the Company if they chose to berepresented by a union, and thereby again violated Section8(a)(1).Violation of Section 8(a)(3)Whatever Keating may have heard during the morningof May 18 as to who the particular union activist was, hecertainly learned it was Stennes during the lunch gathering.Stennes spoke up to stop the show of hands intended toreveal the count as to how many favored the Union at all,on the stated ground that the men had already indicated aOn that day and the previous afternoon I had noticed sort of a generalslowdown in the cemetery, a lot of unnecessary driving around; and Iquestioned the people as to what, what was the problem. why there wasa slowdown. And at that time I was given very few answers.259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprounion desire, and then even revealed it was he who hadcalled the union agent in the first place. The summarydischarge of the man only a few hours later, at the end ofthe workday that same afternoon, without a word ofadvance notice, on its face suffices to establish a causalrelationship between Stennes' now disclosed union activityand the discrimination against him. Theprimafacie case insupport of the complaint is therefore clear. On the totalrecord, the superintendent's assertion, that Stennes hadbeen hired for only temporary employment and that theprecise work for which he was hired had been finishedexactly that day, is unconvincing and will not do to avoidthe compelling inference that the Respondent chose todischarge him on May 18 only because of his prounionactivity.Herman Verbeck, many years an employee of theRespondent and a friend of Stennes, spoke to Keatingabout Stennes looking for a regular job, permanentemployment, and not just temporary work. Keating'stestimony is that he agreed to talk to Stennes. Stennestestified he spoke to Keating only once before starting towork. "Bob Keating said there was plenty of work thereyear round; and that if I was ambitious I would get raisesand I would also get uniforms after a specified length oftime." Keating, instead, said he talked to Stennes twicebefore hiring him. According to him Verbeck told himStennes was looking for "permanent employment," and hetold Verbeck there was no position available. Keatingnevertheless talked to Stennes, (I supposed as a courtesy toVerbeck) and told him, still as he testified, "we did nothave any permanent positions available at that time. Andhe told me that's what he was looking for, and I just spokeabout the type of work we did and its nature, and that wasall that was said." Despite his admission of knowingStennes was only interested in regular employment,Keating continued to testify that later he called Stennesback, just before putting him to work on about April 19 or20, and told him "that we did have a few weeks work if hewanted to make some money."While it is true this Company does hire employees in thespring to work on what are called "winter graves," anddoes not keep them permanently around the year, I still donot credit Keating's testimony where it conflicts with thatof Stennes. However much he may have wanted temporarypeople, it is a fact he knew Stennes was not interested insuch work. Had he really thought of offering such limitedwork to the man despite his real desire, there is noexplanation of why he did not do so 10 days earlier; April 9was already springtime when the winter grave work wasbeing done.But Keating's credibility suffers more because of otherexplanations he offered, assertions that on their face arewanting. Besides Stennes others were hired at about thesame time, all for this "temporary work," according toKeating. These were Ogle, DeWolfe, and Torney. Of thefour, Stennes was the first to be discharged; Ogle wasreleased the next day and the other two 3 or 4 days later.Why was Stennes picked first? More significant, the veryday after releasing Stennes, Keating started hiring others-also for "temporary work," as he said. There were fivemen he hired, including Kilarn, Sweeney, and Oldsfield.Faced with the inescapable inference that but for hisoffending union activities Stennes would have beenretained at least as long as there was "temporary work" todo, Keating then distinguished between one kind oftemporary work and another. He blandly said the new menwere hired to "mark" and "trim" graves, and not to resetwinter graves, as the earlier four men had done. And tomake his asserted defense more convincing he said the newhires were high school boys. "I had people coming in inMay to do the other work of trimming and mowing thatwas needed. These people were already -their employ-ment was prearranged." In the end, Keating said he let allthe new men go by Memorial Day. This means the schoolboys who came on May 19, the day after Keating wasreleased and the day Ogle was discharged -all byprearrangement -only worked 10 or 11 days. This washardly summer employment of school boys scheduled inadvance of school closing "by prearrangement." The fact isKeating called new men in right away because whateverwork he needed to have done -permanent or temporary-simply was still there and for some reason he no longerwanted Stennes -and maybe his friends -on thepremises.Thus, the failure, in the total circumstances, of theasserted defense of discharge for cause, together withKeating's unlawful interrogation of employees, his directknowledge of Stennes' leading role in the union movement,and the highly revealing timing of the events, conclusivelyprove illegal motive in Stennes' release on May 18. I findthat by discharging Stennes the Respondent violatedSection 8(aX3) of the Act.The very day after Stennes' discharge, Gerald Ridge, thepresident of the Respondent, appeared at the cemetery andspoke to all the employees assembled during the 3 p.m.coffeebreak. One employee -a full-timer -said Ridgehad never done this before and has not done so since.Ridge admitted at the hearing he went to speak to theemployees because Keating had told him of the unionmovement and that most of the talk leading to it was aboutpay raises. He spoke to them on that subject, explaining theCompany's economic resources, and telling the men thesuperintendent would do what he could whenever possibleon the matter of raises. For the least, this unprecedentedact by the president serves to emphasize the fact it was theunion activity of the moment which explains the immediateevents, and not Keating's belated and unconvincingexplanation.I also find that by interrogating employees as to whetherthey were attempting to form a union, by questioningemployees as to the identity of prounion employees, bytelling employees they would be required to perform morework under union conditions, and by telling them condi-tions of employment would be more onerous if they choseto be represented by a union, the Respondent violatedSection 8(a)(l) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, have a close, intimate,260 BLUE HILLS CEMETERY, INC.and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAWi. By interrogating employees as to whether they wereattempting to form a union, by questioning employees as tothe identity of prounion employees, by telling employeesthey would be required to perform more work under unionconditions, and by telling employees conditions of employ-ment would be more onerous if they chose to berepresented by the Union, the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.2. By discharging Elliott Stennes the Respondent hasengaged in and is engaging in unfair labor practices inviolation of Section 8(a)(3) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following:ORDER2The Respondent, Blue Hills Cemetery, Inc., Braintree,Massachusetts, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discouraging membership in Laborers InternationalUnion of America, Local 133, AFL-CIO, or any otherlabor organization of its employees by discharging employ-ees or otherwise discriminating against them in theiremployment conditions because of their membership in oractivities in favor of the above-named or any other labororganization.(b) Interrogating employees as to whether they areattempting to form a union, questioning employees as tothe identity of prounion employees, telling employees theywill be required to perform more work under unionconditions, or telling employees conditions of employmentwill be more onerous if they chose to be represented by aunion.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form,join, or assist the above-named labororganization, or any other labor organization, to bargaincollectively through representatives of their choosing, andto engage in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Elliott Stennes immediate and full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.(b) Make Stennes whole for any loss of pay or anybenefits he may have suffered by reason of the Respon-dent's discrimination against him.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at its place of business in Braintree, Massachu-setts, copies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by the RegionalDirector for Region 1, after being duly signed by itsrepresentatives, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by it to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region I, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.3 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing, that we violated the Federal law by discharging anemployee because he engaged in union activities and bycommitting other illegal coercive acts:WE WILL NOT discourage membership in LaborersInternational Union of America, Local 113, AFL-CIO,or in any other labor organization of our employees bydischarging any of our employees because of theirmembership in, support of, or activities in favor of theabove-named or any other labor organization.WE WILL NOT interrogate our employees as towhether they are attempting to form a union.WE WILL NOT question our employees as to theidentity of prounion employees.WE WILL NOT tell our employees they will berequired to perform more work under union conditions.WE WILL NOT tell our employees conditions ofemployment will be more onerous if they chose to berepresented by a union.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of their261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrights to self-organization, to join or assist LaborersInternational Union of America, Local 113, AFL-CIO,or any other labor organization, or to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection or torefrain from any and all such activities.WE WILL offer Elliott Stennes immediate and fullreinstatement to his former position or, if such positionno longer exists, to a substantially equivalent position.WE WILL pay Elliott Stennes for any loss of earningshe may have suffered as a result of our discriminationagainst him, plus 6-percent interest.BLUE HILLS CEMETERY,INC.262